 

Exhibit 10.2

 

DEVELOPMENT AGREEMENT

 

THIS DEVELOPMENT AGREEMENT is made and entered into effective this 31st day of
May, 2018 (the “Effective Date”), by and between IIP-MA 1 LLC, a Delaware
limited liability company (“Landlord”), PHARMACANNIS MASSACHUSETTS INC., a
Massachusetts corporation (“Tenant”), and IIP OPERATING PARTNERSHIP, LP, a
Delaware limited partnership (“Parent Company”). Landlord, Tenant and Parent
Company shall sometimes collectively be referred to herein as the “Parties.”

 

RECITALS

 

A.           WHEREAS, concurrent with the execution of this Agreement, Landlord
acquired certain real property located at Lot 1, Hopping Brook Road, Holliston,
Massachusetts 01746, as more particularly described on Exhibit A attached hereto
and incorporated herein by reference (the “Land”);

 

B.           WHEREAS, concurrent with the execution of this Agreement, Landlord
and Tenant entered into that certain Lease dated May 31, 2018 (as the same may
be amended, supplemented or otherwise modified from time to time, the “Lease”),
pursuant to which Tenant leases the Premises;

 

C.           WHEREAS, Tenant desires to construct and develop certain industrial
and greenhouse Improvements on the Land for medical-use cannabis cultivation and
processing, subject to and in accordance with the terms and conditions of this
Agreement and the Lease;

 

D.           WHEREAS, Landlord has agreed to pay or reimburse Tenant for the
costs of completing the Improvements up to the Construction Contribution Amount,
subject to and in accordance with the terms and conditions of this Agreement and
the Lease; and

 

E.           WHEREAS, Tenant will derive certain direct and indirect benefits
from the construction of the Improvements pursuant to this Agreement and the
Lease.

 

NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is
hereby acknowledged, the Parties hereby agree as follows:

 

1.           Definitions. In addition to those terms defined elsewhere in this
Agreement, the following terms shall have the meanings set forth below:

 

“AAA” shall have the meaning given to such term in Section 11.2 of this
Agreement.

 

“AAA Rules” shall have the meaning given to such term in Section 11.9(a) of this
Agreement.

 

“Architect Arbitrator” shall have the meaning given to such term in Section 11.4
of this Agreement.

 

“Affiliate” shall mean any person or entity that, directly or indirectly,
controls or is controlled by or is under common control with any other entity.

 

“Agreement” shall mean this Development Agreement, as amended from time to time.

 

“Application” shall have the meaning given to such term in Section 6.1 of this
Agreement.

 

“Attorney Arbitrator” shall have the meaning given to such term in Section 11.4
of this Agreement.

 

“Authorized Excess Development Costs” shall have the meaning ascribed to such
term in Section 8 of this Agreement.

 

 

 

 

"Bankruptcy Code" means the United States Bankruptcy Code or any successor
statute (as the same may be amended from time to time).

 

“Budgeted Development Costs” shall mean all Development Costs which are
authorized pursuant to the Development Plan and Budget, which shall include,
without limitation, (a) a fee to Landlord equal to Thirty-Seven Thousand Five
Hundred Dollars ($37,500.00) to cover Landlord's overhead and expenses for plan
review, engineering review, coordination, scheduling and supervision of the
Development and (b) reimbursement for Landlord's third-party costs actually
incurred in connection with the Development, including Landlord's engagement of
a construction consultant to oversee the Development, provided that any such
costs shall be reasonable and shall be reasonably consistent with market rates
paid for similar services.

 

“Buildings” shall mean an approximately Thirty-Two Thousand (32,000) square foot
greenhouse facility and an approximately Twenty-Six Thousand (26,000) square
foot industrial building suitable for the Permitted Use, subject to changes as
may be made in accordance with this Agreement.

 

“Completion Date” shall mean the date which corresponds to the last to occur of
each of the Completion Events.

 

“Completion Events” shall mean the following events: (a) the substantial
completion of the construction, development and installation of the Improvements
and the performance of all other construction and development work for the
Development in accordance with the Development Plan and Budget, as evidenced by
a Certificate of Substantial Completion in the form of the American Institute of
Architects document G704, executed by the project architect and the general
contractor; (b) Landlord has received copies of all certifications and approvals
with respect to the Improvements that may be required from any governmental
authority and any board of fire underwriters or similar body for the use and
occupancy of the Premises, including the issuance of a certificate of occupancy
or similar governmental approval suitable for the Permitted Use; (c) the full
performance by the general contractor(s) of all of its (their) duties and
obligations under the construction contracts with regard to the Development in
accordance with the Development Plan and Budget, other than those items set
forth on a Punch-List prepared by the Tenant and delivered to the general
contractor(s); (d) Landlord has received the general contractor’s final
unconditional waiver and release of lien and final unconditional waivers and
releases of liens from each subcontractor and material supplier with respect to
the Improvements; (e) Landlord has received complete “as built” drawing print
sets, project specifications and shop drawings and electronic CADD files on disc
for the Improvements; (f) Landlord has received an as-built ALTA survey
depicting the Improvements and otherwise reasonably acceptable to Landlord; (g)
Landlord has received a commissioning report prepared by a licensed, qualified
commissioning agent hired by Tenant and approved by Landlord for all mechanical,
electrical and plumbing systems installed in connection with the Development;
and (h) Landlord has received such other “close out” materials as Landlord
reasonably requests.

 

“Construction Contribution Amount” shall mean an amount not to exceed Fifteen
Million Five Hundred Thousand Dollars ($15,500,000).

 

“Construction Payment” shall have the meaning ascribed to such term in Section
6.2 of this Agreement.

 

“Contractor Arbitrator” shall have the meaning given to such term in Section
11.4 of this Agreement.

 

“Default” shall have the meaning ascribed to such term in the Lease.

 

“Development” shall have the meaning ascribed to such term in Section 2.2 of
this Agreement.

 

“Development Approvals” shall mean: (a) any and all land use and development
entitlements, permits and authorizations relating to the Development; (b)
utility hook-up rights, water allocations, water rights, sewer capacity, density
allocations and other similar rights or approvals regarding the Development; and
(c) any and all documents, agreements, instruments and/or understandings with
any local, state or federal governmental agency concerning the construction and
development of any on-site or off-site improvements by one or more of such
governmental agencies.

 

2

 

 

“Development Costs” shall mean, with respect to the Improvements, any and all
costs, fees and expenses incurred by Tenant arising out of and in connection
with the Improvements.

 

“Development Plan and Budget” shall have the meaning ascribed to such term in
Section 5.1 of this Agreement.

 

“Disbursement Claim” shall have the meaning ascribed to such term in
Section 11.1 of this Agreement.

 

“Disapproved Matters” shall have the meaning ascribed to such term in
Section 4.6 of this Agreement.

 

“Effective Date” shall the meaning ascribed to such term in the introductory
paragraph of this Agreement.

 

“Excess Development Costs” shall mean those Development Costs which are in
excess of the aggregate amounts allocated to Development Costs in the
Development Plan and Budget.

 

“Final Arbitration Decision” shall have the meaning ascribed to such term in
Section 11.10 of this Agreement.

 

“Improvements” shall mean the Buildings and related improvements and facilities
to be constructed on the Land, as generally depicted on Exhibit B attached
hereto, in accordance with the Development Plan and Budget and any work,
improvements or items reasonably inferable therefrom as necessary to produce a
functional facility consistent with the Permitted Use, including, without
limitation, all water control systems, utility lines and related fixtures and
improvements, drainage facilities, landscaping, fencing, signs, parking
facilities, access ways, walkways and related facilities.

 

“Initial Meeting” shall have the meaning ascribed to such term in Section 11.1
of this Agreement.

 

“Insolvency” shall mean either: (a) when the Tenant (i) has an order for relief
entered with respect to it under Chapter 7 or Chapter 11 of the Bankruptcy Code;
(ii) makes a general assignment for the benefit of creditors; (iii) files a
voluntary petition under the Bankruptcy Code; (iv) files a petition or answer
seeking for the Tenant any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under the Bankruptcy
Code, any statute, law or regulation; (v) files an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against the Tenant in any proceeding of this nature; and/or (vi) seeks, consents
to or acquiesces the appointment of a trustee, receiver or liquidator of the
Tenant or of all or any substantial part of the Tenant’s properties; or (b) (i)
sixty (60) calendar days after the commencement of any proceeding seeking
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under the Bankruptcy Code, any statute, law or regulation, the
proceeding has not been dismissed; or (ii) if, within sixty (60) calendar days
after the appointment without the Tenant’s consent or acquiescence of a trustee,
receiver or liquidator of the Tenant or of all or any substantial part of the
property or estate of the Tenant, the appointment is not vacated or stayed or
within sixty (60) calendar days after the expiration of any such stay, the
appointment if not vacated.

 

“Land” shall have the meaning ascribed to such term in the recitals to this
Agreement.

 

“Lease” shall have the meaning ascribed to such term in the recitals to this
Agreement.

 

“Landlord” shall the meaning ascribed to such term in the introductory paragraph
of this Agreement.

 

3

 

 

“Landlord Event of Default” shall have the meaning ascribed to such term in
Section 9.7 of this Agreement.

 

“Legal Requirements” shall mean any and all laws, statutes, ordinances, codes,
orders, rules, regulations, permits, licenses, authorizations, entitlements
(including, without limitations, any and all Development Approvals), official
orders and requirements of, or conditions imposed by, all federal (to the extent
not in direct conflict with applicable state, municipal or local cannabis
licensing and program laws, rules and regulations), state, municipal and local
laws, codes, ordinances, rules and regulations of governmental authorities,
committees, associations, or other regulatory committees, agencies or governing
bodies having jurisdiction over the Premises or any portion thereof, Landlord or
Tenant, including both statutory and common law, hazardous waste rules and
regulations, and state cannabis licensing and program laws, rules and
regulations, state, and local governmental regulatory agencies and authorities
and any covenants, conditions and restrictions of record encumbering the Land,
in each case which are as of the date hereof or hereafter become applicable to
the construction, development or operation of the Improvements, including,
without limitation, any of the foregoing relating in any way to hazardous
material and/or hazardous waste.

 

“Notice of Demand” shall have the meaning ascribed to such term in Section 11.2
of this Agreement.

 

“Panel” shall have the meaning ascribed to such term in Section 11.3 of this
Agreement.

 

“Parent Company” shall the meaning ascribed to such term in the introductory
paragraph of this Agreement.

 

“Parties” shall have the meaning ascribed to such term in the introductory
paragraph of this Agreement.

 

“Permitted Use” shall have the meaning ascribed to such term in the Lease.

 

“Premises” shall have the meaning ascribed to such term in the Lease.

 

“Prior Course of Dealing” shall have the meaning ascribed to such term in the
Lease.

 

“Project Agreements” shall have the meaning ascribed to such term in Section 3.5
of this Agreement.

 

“Punch-Lists” shall have the meaning ascribed to such term in Section 3.12 of
this Agreement.

 

“Required Arbitration Construction Payments” shall have the meaning ascribed to
such term in Section 11.10 of this Agreement.

 

“Revised Development Plan and Budget” shall have the meaning ascribed to such
term in Section 5.2 of this Agreement.

 

"SEC Information" shall have the meaning ascribed to such term in Section 3.19
of this Agreement.

 

“Submission” shall have the meaning ascribed to such term in Section 4.1 of this
Agreement.

 

“Tenant” shall the meaning ascribed to such term in the introductory paragraph
of this Agreement.

 

“Tenant Event of Default” shall have the meaning ascribed to such term in
Section 9.2 of this Agreement.

 

“Term” shall have the meaning ascribed to such term in Section 9.1 of this
Agreement.

 

4

 

 

“Termination Event” shall have the meaning ascribed to such term in Section 9.1
of this Agreement.

 

“Unauthorized Excess Development Costs” shall have the meaning ascribed to such
term in Section 8 of this Agreement.

 

2.           Tenant Improvements.

 

2.1           Incorporation Into Lease. The Parties acknowledge and agree that
the terms and conditions of this Agreement shall be deemed part of and
incorporated into the Lease. For the avoidance of doubt, the occurrence of a
Tenant Event of Default or a Landlord Event of Default under this Agreement
shall constitute a Default by such Party under the Lease.

 

2.2           General Requirements. Tenant hereby agrees to secure all necessary
Development Approvals in connection with the construction and development of the
Improvements, all in accordance with the Development Plan and Budget
(collectively, the “Development”); and (b) perform all other duties and
obligations to be performed by Tenant in accordance with the terms and
conditions of this Agreement, including without limitation, those duties,
responsibilities and obligations set forth in Section 3 hereof. Without limiting
the foregoing, Tenant shall use commercially reasonable and diligent efforts to
cause the Completion Date to occur no later than fifteen (15) months following
the Effective Date, provided that the Completion Date shall be subject to a
day-for-day extension for any actual delays resulting from events of force
majeure beyond the reasonable control of Tenant.

 

During the Term of this Agreement, Tenant shall fully and timely perform all of
the duties, responsibilities and obligations required to be performed by Tenant
pursuant to this Agreement and the Development Plan and Budget in a commercially
reasonable manner, comparable with other similar quality industrial developments
to be used for similar uses in the greater Massachusetts market. In connection
with the foregoing, Tenant hereby covenants to furnish its commercially
reasonable skill and judgment in performing its obligations hereunder. Tenant
shall perform its duties, responsibilities and obligations under this Agreement
in a reasonably timely, efficient, expeditious, prudent and economical manner,
consistent with the interest of Landlord, subject in any event to and in
accordance with commercially reasonable standards, and this Agreement and the
Development Plan and Budget.

 

2.3           Employees and Independent Contractors. Tenant shall employ, on its
own behalf and not as employees or independent contractors of Landlord, at all
times a sufficient number of capable employees and/ or independent contractors
to enable it to fulfill Tenant’s duties, responsibilities and obligations under
this Agreement. All salaries, wages, compensation and benefits paid or payable
to any employees and/ or independent contractors of Tenant shall be borne solely
by Tenant and shall not be borne by Landlord, provided such costs shall be
reimbursable to Tenant as a Budgeted Development Cost to the extent the same is
included in the Development Plan and Budget, subject to the terms and conditions
of this Agreement.

 

2.4           Other Activities. This Agreement shall not restrict Tenant or any
of its Affiliates from engaging in any other development or business activities.
Notwithstanding the foregoing, in no event shall Tenant, during the Term of this
Agreement, engage in any other development or business activities which might or
will materially interfere with Tenant’s ability to perform its duties,
responsibilities and obligations under this Agreement.

 

3.           Duties of Tenant. Subject to the terms and conditions of this
Agreement and the Development Plan and Budget, and in addition to the other
duties, responsibilities and obligations of Tenant under this Agreement, Tenant
hereby agrees to and shall, at Tenant’s sole cost and expense, fully and timely
perform (or cause to be performed) in a commercially reasonable manner the
duties, responsibilities and obligations set forth in this Agreement including,
without limitation, the duties, responsibilities and obligations set forth
below. Tenant shall not undertake the performance of any of the duties,
responsibilities and obligations set forth in this Section 3 or elsewhere in
this Agreement unless such duties, responsibilities and obligations are
expressly authorized pursuant to the Development Plan and Budget or are
otherwise approved by Landlord pursuant to Section 4 hereof.

 

5

 

 

3.1           Secure all Development Approvals and all other necessary permits,
licenses, consents, authorizations, zoning variances or changes, (whether
regulatory, governmental, quasi-governmental or otherwise), which may be
reasonably necessary or appropriate in connection with the Development.

 

3.2           Secure all surveys, soil tests and other studies and reports
necessary to secure all Development Approvals reasonably required for the
Development and provide Landlord with electronic copies of all of the foregoing
to the extent in Tenant’s possession or reasonable control.

 

3.3           Cause to be prepared and review all preliminary plans, working
drawings, plans and specifications and construction cost estimates reasonably
required for the Development (and provide Landlord with electronic copies of all
of the foregoing to the extent in Tenant’s possession or reasonable control),
and verify the compliance of such plans, working drawings, plans and
specifications and construction cost estimates with this Agreement and the
Development Plan and Budget.

 

3.4           Secure all other documents, agreements, instruments, reports,
studies, surveys, maps, and all other materials reasonably necessary for the
Development.

 

3.5           Solicit and negotiate all agreements, contracts, documents and
other instruments reasonably necessary in order to undertake the activities
required to be performed by Tenant pursuant to Sections 3.1, 3.2, 3.3 and 3.4
above and/or to otherwise commence and/or complete the Development (“Project
Agreements”), which Project Agreements may include, without limitation, any and
all construction contracts and subcontracts, architectural and engineering
contracts, supply contracts, applications and/or agreements with governmental
authorities, as the same may be amended from time to time. In the event any
proposed Project Agreements are with any Affiliate of Tenant, Tenant shall
specifically notify Landlord when processing such proposed Project Agreement
with Landlord for Landlord’s approval pursuant to Section 4 hereof. In
connection with Landlord’s review of such Project Agreements pursuant to Section
4 hereof, Landlord shall not unreasonably disapprove a proposed Project
Agreement which is consistent with the Development Plan and Budget. In no event
shall Tenant be authorized to enter into or execute any such Project Agreements
in the name of or on behalf of Landlord.

 

3.6           Oversee, supervise and manage the planning, design, construction,
and development of the Improvements, all in accordance with the Development Plan
and Budget and in compliance with the Development Approvals and other Legal
Requirements.

 

3.7           Oversee, supervise, manage and coordinate on a daily basis, the
services of all employees, architects, contractors, subcontractors, supervisors,
engineers and other individuals and entities to carry out the Development, or
any portion thereof.

 

3.8           Coordinate and conduct bi-weekly on-site meetings with members of
the construction and development team.

 

3.9           Prepare and submit to Landlord a monthly status report with
respect to the progress of the Development, which status report shall be in form
and substance reasonably satisfactory to Landlord.

 

3.10         Review applications for payment by its contractors and their
subcontractors in connection with the Development and process applications for
payment in accordance with the terms and conditions of this Agreement, including
satisfying the conditions necessary to secure any disbursement of funds for
payment of such application pursuant to Section 6 below.

 

3.11         Undertake commercially reasonable efforts to determine and verify
the substantial and final completion of all construction and development work to
be performed and/or services to be provided in connection with the Development
including, without limitation, the substantial and final completion of all
obligations to be performed pursuant to the applicable Project Agreements.

 

6

 

 

3.12         Undertake commercially reasonable efforts to ensure that its
contractor prepares any and all punch-lists of incomplete or unsatisfactory work
and other activities in connection with the Development (“Punch-Lists”), and
undertake commercially reasonable efforts to cause contractor to complete all
items on such Punch-Lists.

 

3.13         Coordinate and arrange for all utility services and required
easements necessary for the Development.

 

3.14         Prepare and submit all applications, forms and packages to secure
the payment of any and all discounts, rebates, refunds, subsidies, or other
concessions referenced in the Development Plan and Budget (if any).

 

3.15         Upon completion of the Development, procure an as-built ALTA survey
that depicts the Improvements and is otherwise reasonably acceptable to
Landlord.

 

3.16         Promptly notify Landlord of any material disputes with contractors,
vendors, materialmen or suppliers, in any case, of which it has received written
notice, and exert all commercially reasonable efforts to give notice to Landlord
prior to any liens filed against all or any portion of the Land to the extent
the Tenant has received written notice of the same. As soon as reasonably
practicable following its receipt of written notice of, or otherwise becoming
aware of, any labor or materialmen’s liens or any other liens, liabilities or
encumbrances against all or any portion of the Land relating to the Development,
Tenant shall provide written notice of such liens, liabilities or encumbrances
to Landlord. The amount of such lien, liability or encumbrance shall be fully
paid or otherwise satisfied by Tenant (or insured over by the title company
selected by Tenant, at Tenant's sole cost and expense). As used herein, "actual
knowledge" of Tenant shall mean the actual (and not imputed) knowledge of each
of Teddy Scott, Jeremy Unruh, Brett Novey, Chris Atkinson, and Matt Levine
without duty to inquire or investigate.

 

3.17         Promptly notify Landlord in writing of any potential construction
defects and warranty claims in connection with the Development of which Tenant
has actual knowledge and Tenant’s recommendation for prosecuting such matters.
Upon instruction from Landlord, Tenant shall pursue the course of action
directed by Landlord.

 

3.18         Secure and maintain at Tenant’s principal place of business all
guarantees, warranties, affidavits, waivers, releases, bonds, keys, operating
and maintenance manuals, certificates of occupancy and other permits and
approvals with respect to the Development and provide Landlord with electronic
copies of all of the foregoing to the extent in Tenant’s possession or
reasonable control.

 

3.19         Establish and maintain complete and accurate books and records with
respect to the Development, together with sufficient documentation to fully
support each of the entries in such books and records. Such books and records
shall include proper entries of all receipts, income and disbursements
pertaining to the Development. Such books and records shall be and remain the
property of the Landlord (subject to Tenant’s right to retain copies) and be
maintained by Tenant at Tenant’s principal place of business or at the on-site
construction office on or near the Land. In connection with the foregoing,
Tenant shall make such books and records available to Landlord and its
representatives for inspection and audit at Tenant’s principal place of business
or at the on-site office (or at another location previously approved by
Landlord) at any time and from time to time during regular business hours.
Without limiting the foregoing, Tenant shall provide, as reasonably requested by
Landlord, any necessary or appropriate documents, periodic reports, materials
and information to Landlord and/or any other financial institution or lenders
designated by Landlord, or attorneys and accountants selected by Landlord.
Tenant shall cooperate with accountants and attorneys selected by Landlord in
the preparation of all tax returns and reports required to be filed by Landlord
and/or its Affiliates (including, without limitation, federal income tax
returns, state income tax and/or franchise tax returns, if any, state intangible
tax returns, if any, and state annual reports, if any) and shall provide to such
accountants and/or attorneys all books and records pertaining to the Development
that are requested and that are in the possession and control of Tenant, it
being understood and agreed that Tenant shall have no authority or
responsibility to execute or file any returns of Landlord or its Affiliates.
Additionally, Tenant acknowledges that Landlord or one of its Affiliates may be
required to file various reports and other information with the Securities and
Exchange Commission and other regulatory agencies. Accordingly, Tenant hereby
agrees to and shall timely provide to Landlord and/or such Affiliates any and
all reports and other information required pursuant to this Section (provided
such reports and other information pertain directly to the services to be
performed by Tenant pursuant to this Agreement), together with all other reports
and other information that may be reasonably requested from time to time by
Landlord and/or its Affiliates (provided such reports and other information
pertain directly to the services to be performed by Tenant pursuant to this
Agreement), all of which shall be in form and content reasonably satisfactory to
Landlord or such Affiliate (“SEC Information”). All SEC Information requested by
Landlord and/or any of its Affiliates shall be delivered by Tenant to Landlord
or such Affiliate within ten (10) calendar days of the date of such request by
Landlord and/or such Affiliate.

 

7

 

 

3.20         Establish and maintain complete and orderly files containing
correspondence, insurance policies, receipts, all paid and unpaid bills,
vouchers and all other documents and papers pertaining to the Development, all
of which shall be and remain the property of Landlord (subject to Tenant’s right
to retain copies) and shall be available to Landlord and its representatives for
inspection at Tenant’s principal place of business, the construction office
located on-site for the Development or at another location previously approved
by Landlord at any time and from time to time during regular business hours.

 

3.21         Immediately advise Landlord of the discovery of any hazardous
substances or materials in, on or about the Land.

 

3.22         Promptly advise the Landlord of any actual or threatened legal
action, condemnation proceeding, claim, tax assessment or damage adversely
affecting the Land and/or the Development which becomes known to Tenant.

 

3.23         At all times comply with all statutes, ordinances, rules and
regulations, licenses and permits, and other Legal Requirements applicable to
the performance of its duties, responsibilities and obligations under this
Agreement.

 

3.24         At all times comply with all covenants, conditions and restrictions
of record affecting the Land, including, without limitation, all Project
Agreements.

 

3.25         Perform all other duties and obligations to be performed by Tenant
in accordance with the terms and conditions of this Agreement and in accordance
with the Prior Course of Dealing.

 

4.           Landlord’s Approvals. In connection with the performance by Tenant
of all of its duties and obligations as set forth in this Agreement, Tenant
acknowledges and agrees that it is obligated to secure the prior written
approval from Landlord with respect to all matters not previously authorized
pursuant to the Development Plan and Budget in accordance with the procedures
set forth below. Without limiting the foregoing, Tenant shall submit to
Landlord, for Landlord’s review and approval, which approval shall not be
unreasonably withheld, such items expressly requiring Landlord’s prior written
approval pursuant to this Agreement. Landlord’s prior written approval shall be
secured by Tenant in accordance with the following procedures:

 

4.1           Tenant shall prepare and submit to the Landlord, for Landlord’s
review and approval, all matters expressly required to be reviewed and approved
by Landlord pursuant to this Agreement, together with any original documents,
agreements, instruments, correspondence and other information reasonably
required by Landlord to make a determination as to the matters being reviewed
and approved “Submission”). All Submissions to be made to Landlord pursuant to
this Section 4 shall only be effective if such Submissions are delivered
pursuant to the provisions of this Agreement.

 

4.2           Each Submission shall include a notation on the transmittal letter
accompanying such Submission, which states that the matters being delivered to
Landlord shall be deemed approved by Landlord, unless Landlord timely delivers
its notice of disapproval pursuant to this Section 4.

 

4.3           Landlord shall have a period of ten (10) calendar days after
receipt by Landlord of each Submission in which to review such Submission and
deliver to Tenant written notice of either its approval or disapproval with
respect to the matters being reviewed or of any additional information
reasonably required by Landlord in order to make such a determination. Landlord
shall notify Tenant as soon as reasonably practicable in the event Landlord
requires such additional information.

 

8

 

 

4.4           In the event Landlord fails to timely deliver to Tenant written
notice of its approval or disapproval of the Submission pursuant to Section 4.3
hereof, the Submission shall be deemed approved.

 

4.5           In the event Landlord timely approves (or is deemed to have
approved) any such Submission, the Landlord and/or the Tenant, as applicable,
shall take such actions required to implement such approved matters.

 

4.6           In the event Landlord disapproves of any of the matters of such
Submission (“Disapproved Matters”), Landlord shall advise Tenant in writing of
its disapproval and the basis for such disapproval. In such a case, Tenant may
take such actions required to satisfy Landlord with respect to the Disapproved
Matters and resubmit such matters to Landlord, for Landlord’s review and
approval, pursuant to this Section 4.

 

5.          Development Plan and Budget.

 

5.1           Development Plan and Budget. Tenant shall prepare the initial
Development Plan and Budget in connection with the Development (as may be
modified from time to time hereunder, the “Development Plan and Budget”). Tenant
will consult with Landlord in connection with the preparation of the initial
Development Plan and Budget. Following Landlord’s approval of the initial
Development Plan and Budget, Landlord and Tenant shall attach the same as
Exhibit C to this Agreement. During the Term of this Agreement, Tenant shall use
commercially reasonable efforts to comply with the terms and conditions of the
Development Plan and Budget. Notwithstanding the foregoing, Tenant may exceed
the line item amount allocated to any such expenditure as set forth in the
Development Plan and Budget, without the approval by Landlord, provided the
following conditions are satisfied: (a) such expenditure does not exceed the
applicable line item (determined on an aggregate basis), by more than One
Hundred Thousand Dollars ($100,000.00), or thirty percent (30%), whichever is
less; (b) Tenant has recognized cost savings in other categories of the
Development Plan and Budget of equal or greater amounts thereby resulting in no
net overall increase in the Development Plan and Budget; and (c) any such
expenditure or cost savings does not result in a material modification of the
conceptual plan for the Improvements as set forth in the Development Plan and
Budget.

 

5.2           Revision of the Development Plan and Budget. During the Term of
this Agreement, Tenant or Landlord may determine that the Development Plan and
Budget is no longer applicable because of changes in conditions, circumstances,
planned operations, or otherwise. In such case, Tenant shall prepare and submit
to the Landlord, for Landlord’s review and approval, a revised Development Plan
and Budget (as modified hereunder, the “Revised Development Plan and Budget”)
for the remainder of the Term of this Agreement, indicating in narrative form
the reasons why the assumptions used as the basis of preparing the original
Development Plan and Budget (or any Revised Development Plan and Budget
currently in effect) are no longer valid.

 

On or before the expiration of ten (10) calendar days after receipt of the
proposed Revised Development Plan and Budget, Landlord shall deliver written
notice to Tenant setting forth Landlord’s approval or disapproval of all or any
portion of the same. In the event Tenant does not receive a written notice of
approval or disapproval from Landlord within such ten (10) calendar day period,
then the proposed Revised Development Plan and Budget shall be deemed approved
by Landlord. Notwithstanding the foregoing, until such time as the Revised
Development Plan and Budget has been approved (or deemed approved) by the
Landlord in accordance with the terms and conditions of this Section 5.2, the
Tenant shall perform its duties in accordance with the Development Plan and
Budget (or any Revised Development Plan and Budget, as the case may be),
currently then in effect. Following the approval (or deemed approval) by the
Landlord of the Revised Development Plan and Budget (if required hereunder),
with respect to the period of time in question, all references in this Agreement
to the Development Plan and Budget shall mean the Revised Development Plan and
Budget.

 

9

 

 

5.3           Emergency Expenditures. As more fully set forth in Section 5.1
hereof, Tenant shall use commercially reasonable efforts to comply with the
Development Plan and Budget. Notwithstanding anything contained in this
Agreement to the contrary, in the event of any emergency affecting the safety of
persons or property, or which is likely to result in substantial injury, damage
or loss to the Landlord, Tenant is hereby authorized to act in a manner intended
to mitigate or prevent threatened damage, injury or loss and, in connection
therewith, if deemed prudent by the Tenant, and Tenant shall be entitled to make
expenditures in excess of the limitations set forth in the Development Plan and
Budget, without the necessity of securing the approval by the Landlord prior to
such expenditure. Tenant shall deliver written notice to Landlord summarizing
such emergency expenditures, together with copies of all invoices, receipts and
other written documentation evidencing the amounts owing and/or payable. Upon
Landlord’s approval of such expenditures, which approval shall not be
unreasonably withheld, such expenditures shall be deemed to constitute Budgeted
Development Costs.

 

6.           Landlord's Obligations.

 

6.1           Applications. Once each calendar month, but in no event earlier
than twenty-one (21) calendar days after the last such submission, Tenant may
submit to Landlord a request for payment of a portion of Development costs
(each, an “Application”). Each Application shall include the following:

 

(a)          A statement setting forth the total amount of the Construction
Contribution Amount requested and supporting invoices from the general
contractor, architect and any subcontractors, material suppliers and other
parties requesting payment with respect to the amount of the Construction
Contribution Amount then being requested, as evidenced by AIA document G 702
Application and Certificate for Payment.

 

(b)          A certification by the general contractor that the Improvements, or
the portion thereof for which payment is requested in that Application, has been
completed pursuant to this Agreement and the applicable construction documents;

 

(c)          Except with respect to the final Application, conditional lien
waivers signed by every contractor, subcontractor and supplier who has a
mechanics lien right for any work for which payment is requested stating:

 

(i)          the contractor, subcontractor, supplier or other claimant waives
conditionally any liens or right to lien with respect to any work for which
payment is being requested in that Application;

 

(ii)         the amount theretofore received by such contractor, subcontractor
or supplier;

 

(iii)        that the contract with the contractor, subcontractor or supplier
has not been changed, or, if the contract has been changed, indicating the
increase or decrease in the amount of the contract; and

 

(iv)        A list of the names and addresses of major subcontractors and major
suppliers of labor and materials used in connection with the work for which
payment is requested.

 

(d)          With respect to any work covered by the immediately preceding
Application, copies of sworn statements and unconditional lien waivers signed by
each contractor, subcontractor and supplier for whom such payment was made
stating:

 

(i)          that such contractor, subcontractor or material supplier
unconditionally waives any liens or right to lien with respect to work for which
payment has been received by such contractor, subcontractor and material
supplier;

 

(ii)         the amount theretofore received by such contractor, subcontractor
and material supplier; and

 

10

 

 

(iii)        that the contract with the contractor, subcontractor or supplier
has not been changed, or, if the contract has been changed, indicating the
increase or decrease in the amount of the contract.

 

6.2           Construction Payment. Within ten (10) calendar days of receiving a
complete Application, Landlord will pay to Tenant the amount requested by Tenant
in such Application (each such payment, a “Construction Payment”), provided that
the aggregate amount of the Construction Payments does not exceed the
Construction Contribution Amount. Notwithstanding the foregoing or any provision
herein to the contrary, Landlord may withhold any Construction Payment, in whole
or in part, upon the occurrence and continuation of any Tenant Event of Default.

 

7.           No Other Compensation. Tenant acknowledges that Landlord’s
agreement to enter into the Lease with Tenant and Landlord’s agreement to pay
the amounts required hereunder relating to the construction and completion of
the Development constitute the only compensation that Tenant is entitled to
receive for the services to be performed and the work to be completed by Tenant
pursuant to this Agreement. Other than the Construction Payments paid to Tenant
in accordance with the terms and conditions of this Agreement, Tenant shall not
be entitled to receive any payments, reimbursements or other compensation in
connection with the performance of its duties, responsibilities and obligations
under this Agreement. Furthermore, to the extent that the Development Costs
exceed the amount of the Construction Contribution Amount, Tenant shall be
solely responsible for all fees, costs and expenses incurred in connection with
the completion of the Development, including, without limitation, the following:
(a) all salaries, wages, compensation, bonuses and other benefits paid or
payable to any and all employees, representatives, consultants, independent
contractors and agents of Tenant; (b) rent and overhead for the offices of
Tenant; (c) telephone, telegraph, postage and utility charges incurred by
Tenant; (d) office supplies and materials of Tenant; and (e) any and all costs,
fees and expenses incurred by Tenant with respect to the purchase, lease,
maintenance and/or repair of any equipment, machines, furniture, fixtures and
other personal property of Tenant.

 

8.           Authorized Excess Development Costs. In the event Tenant incurs any
Excess Development Costs without first obtaining Landlord’s prior written
approval, such expenses shall be deemed to constitute “Unauthorized Excess
Development Costs,” and Tenant shall be obligated to pay or otherwise satisfy
such Unauthorized Excess Development Costs. If Tenant has obtained Landlord’s
advanced written approval prior to incurring any Excess Development Costs in
accordance with the provisions of Section 4 hereof, such approved expenses shall
be deemed to constitute “Authorized Excess Development Costs,” and Landlord
agrees to authorize the payment of (and reimburse Tenant for) such Authorized
Excess Development Costs, subject to and in accordance with the terms and
conditions of Section 6 of this Agreement.

 

In the event Tenant incurs any Unauthorized Excess Development Costs, Tenant
hereby agrees to and shall indemnify, defend, hold harmless and protect Landlord
and the Land from and against any mechanic’s or materialmen’s liens, or other
liens, liabilities or encumbrances arising out of or in connection with any such
Unauthorized Excess Development Costs.

 

Tenant shall follow the procedures set forth in Section 6 of this Agreement with
respect to processing any Application for payment requests in connection with
securing the payment of: (i) any Budgeted Development Costs; and (ii) any
Authorized Excess Development Costs.

 

9.           Term and Termination.

 

9.1           Term. The term of this Agreement (“Term”) shall commence on the
Effective Date and shall terminate on the earlier to occur of the following
events (each, a “Termination Event”):

 

(i)          The Completion Date, provided, however, that in the event there are
any items of work on any Punch-Lists to be performed subsequent to the
Completion Date, the Term of this Agreement shall be extended until such time as
the work to be performed pursuant to such Punch-Lists has been completed to the
reasonable satisfaction of the Landlord; or

 

(ii)         Upon the termination of the Lease.

 

11

 

 

9.2           Default by Tenant. The occurrence of one or more of the following
events shall constitute an event of default by Tenant under this Agreement
(“Tenant Event of Default”):

 

(i)          The failure of Tenant to timely perform and satisfy any of the
material duties and obligations of Tenant under this Agreement and/or the
Development Plan and Budget; provided, however, Tenant shall not be deemed to be
in default of this Agreement if: (i) in the event the default is a monetary
default and Tenant cures such monetary default within ten (10) business days
after receipt of written notice from the Landlord of such monetary default; or
(ii) in the event the default is a non-monetary default and Tenant commences the
cure of such non-monetary default as soon as reasonably practicable following
written notice thereof from the Landlord and completes such cure within thirty
(30) calendar days after receipt of such written notice provided, however if
such non-monetary default cannot reasonably be cured within such thirty (30)
calendar day period, Tenant shall not be deemed to be in default of this
Agreement if Tenant commences to cure such non-monetary default within such
thirty (30) calendar day period, and thereafter diligently pursues the same to
completion; or

 

(ii)         The commission of any act of gross negligence, willful misconduct,
fraud, or intentional misrepresentation by Tenant, or any executive-level
employee of Tenant, in connection with the performance by Tenant of its duties
and obligations under this Agreement; or

 

(iii)        The occurrence of any Default by Tenant under the Lease.

 

Upon the occurrence of a Tenant Event of Default, Landlord and Tenant
acknowledge and agree that such Tenant Event of Default shall constitute a
Default by Tenant under the Lease and Landlord shall have all of the rights and
remedies afforded to Landlord upon the occurrence of a Default by Tenant under
the Lease, as well as any other rights and remedies afforded to Landlord at law
or in equity, including, without limitation, the right to seek specific
performance. Notwithstanding the foregoing, each of Landlord and Tenant hereby
waive the right to recover consequential, special or punitive damages under this
Agreement.

 

9.3           Procedure Upon Termination – Tenant Event of Default. Upon the
effective date of any termination of this Agreement by Landlord due to a Tenant
Event of Default, Landlord and Tenant hereby agree as follows:

 

(i)          Tenant shall deliver to Landlord all notes, inspections, documents,
agendas, instruments, studies, reports, surveys, maps, working plans, plans and
specifications, correspondence, books and records, and all other materials in
Tenant’s possession or control relating to the Development, including, without
limitation, all original Project Agreements and Development Approvals; and

 

(ii)         Tenant shall assign and transfer to Landlord all of Tenant’s right,
title and interest in and under to all Development Approvals and all Project
Agreements in connection with the Development.

 

9.4           Effect of Termination. The termination of this Agreement shall not
affect the rights of the terminating party with respect to any damages it has
suffered as a result of any breach of this Agreement by the other party, nor
shall it affect the rights of either party with respect to liability or claims
accrued, or arising out of, events occurring prior to the date of termination.
Neither the right of termination nor the right to sue for damages, nor any other
remedy available to either party hereunder, shall be exclusive of any other
remedy given hereunder or now or hereafter existing at law or in equity.

 

9.5           Inspections by Landlord. Landlord shall have the right to inspect
the Development at any time that it may elect, subject only to reasonable notice
to Tenant and reasonable safety and security precautions which Tenant may impose
with respect to inspection of the Development. At any time upon reasonable
notice to Tenant, Landlord shall also have the right to inspect the books and
records of Tenant relating to the construction, development and operation of the
Development. To the extent that Landlord desires to copy books and records or
other information in the files of Tenant relating to any aspect of the
Development or Tenant’s performance hereunder, it may do so upon reasonable
notice during normal business hours.

 

12

 

 

9.6           Indemnification.

 

(a)          Indemnification by Tenant. Tenant hereby agrees to and shall
indemnify, defend and hold harmless Landlord and its Affiliates, and their
respective managers, members, partners, shareholders, officers, directors,
agents, employees, successors and assigns, from and against any and all claims,
demands, liabilities, causes of action, losses, costs, damages, expenses
(including reasonable attorneys’ fees) or judgments arising out of, or in
connection with, the following matters: (a) a default in the performance by
Tenant of any of the covenants, duties or obligations to be performed by Tenant
under this Agreement, including, without limitation, the occurrence of a Tenant
Event of Default; (b) the performance by Tenant of any acts in connection with
the Development or the Property outside the scope or the authority granted to
Tenant under this Agreement; or (c) any gross negligence, fraud or intentional
misconduct on the part of Tenant in connection with the performance, or any
attempted performance of its duties, responsibilities or obligations under this
Agreement; or (d) any negligence on the part of Tenant in connection with the
performance, or any attempted performance of its duties, responsibilities or
obligations under this Agreement to the extent such claims, demands,
liabilities, causes of action, losses, costs, damages, expenses (including
reasonable attorneys’ fees) or judgments are not otherwise paid or fully
satisfied from the proceeds of any of the insurance policies maintained by the
Parties hereunder.

 

(b)          Indemnification by Landlord. Landlord hereby agrees to and shall
indemnify, defend and hold harmless Tenant and its Affiliates, and their
respective managers, members, partners, shareholders, officers, directors,
agents, employees, successors and assigns, from and against any and all claims,
demands, liabilities, causes of action, losses, costs, damages, expenses
(including reasonable attorneys’ fees) or judgments arising out of, or in
connection with, the following matters: (a) a default in the performance by
Landlord of any of the covenants, duties or obligations to be performed by
Landlord under this Agreement, including, without limitation, the occurrence of
an Landlord Event of Default; (b) any gross negligence, fraud or intentional
misconduct on the part of Landlord in connection with the performance, or any
attempted performance of its duties, responsibilities or obligations under this
Agreement; or (d) any negligence on the part of Landlord in connection with the
performance, or any attempted performance of its duties, responsibilities or
obligations under this Agreement to the extent such claims, demands,
liabilities, causes of action, losses, costs, damages, expenses (including
reasonable attorneys’ fees) or judgments are not otherwise paid or fully
satisfied from the proceeds of any of the insurance policies maintained by the
Parties hereunder.

 

9.7           Default by Landlord. The occurrence of one or more of the
following events shall constitute an event of default by Landlord under this
Agreement (“Landlord Event of Default”):

 

(a)          The failure of Landlord to timely perform and satisfy any of the
material duties and obligations of Landlord under this Agreement; provided,
however, Landlord shall not be deemed to be in default of this Agreement if: (i)
in the event the default is a monetary default and Landlord cures such monetary
default within ten (10) business days after receipt of written notice from the
Tenant of such monetary default; or (ii) in the event the default is a
non-monetary default and Landlord commences the cure of such non-monetary
default as soon as reasonably practicable following written notice thereof from
the Tenant and completes such cure within thirty (30) calendar days after
receipt of such written notice; provided, however if such non-monetary default
cannot reasonably be cured within such thirty (30) calendar day period, Landlord
shall not be deemed to be in default of this Agreement if Landlord commences to
cure such non-monetary default within such thirty (30) calendar day period, and
thereafter diligently pursues the same to completion; and

 

(b)          The commission of any act of gross negligence, willful misconduct,
fraud, or intentional misrepresentation, or any executive-level employee of
Landlord, in connection with the performance by Landlord of its duties and
obligations under this Agreement.

 

Upon the occurrence of a Landlord Event of Default, Landlord and Tenant
acknowledge and agree that such Landlord Event of Default shall constitute a
Default by Landlord under the Lease and Tenant shall have all of the rights and
remedies afforded to Tenant upon the occurrence of a Default by Landlord under
the Lease, as well as any other rights and remedies afforded to Tenant at law or
in equity, including, without limitation, the right to seek specific
performance.

 

10.         Insurance to Be Maintained by Tenant. During the Term of this
Agreement, Tenant shall, at Tenant’s sole cost and expense, obtain and keep in
full force and effect the following specified insurance:

 

13

 

 

10.1         Builder’s all-risk insurance covering the Improvements and all
materials stored on the Land, together with such endorsements as may be
reasonably required by Landlord.

 

10.2         Owner’s/Contractor’s protective liability insurance written on a
broad-based occurrence coverage form against claims for personal injury
(including bodily injury and death) and property damage, with a reasonably
acceptable deductible, with a combined single limit for bodily injury and
property damage of at least Two Million Dollars ($2,000,000) per occurrence.

 

10.3         Comprehensive or commercial general liability insurance written on
a broad-based occurrence coverage form against claims for personal injury
(including bodily injury and death) and property damage, with a reasonably
acceptable deductible, with a combined single limit for bodily injury and
property damage of at least Two Million Dollars ($2,000,000) per occurrence.

 

10.4         Owned, hired and non-owned automobile liability insurance on a
broad-based occurrence coverage form covering all use of all automobiles, trucks
and other motor vehicles utilized by Tenant and Tenant’s employees in connection
with this Agreement with a combined single limit for bodily injury and property
damage of at least One Million Dollars ($1,000,000) per occurrence.

 

10.5         Workers’ compensation insurance for Tenant’s employees to the
extent required by applicable law and such other insurance that is necessary in
connection with this Agreement that may be required by applicable law.

 

10.6         In the event specific insurance coverage is required under any of
the Project Agreements, the Tenant shall cause all insurance coverages required
under such Project Agreements to be obtained and maintained by the appropriate
parties under the Project Agreements in accordance with the terms and conditions
of such Project Agreements.

 

Landlord and any of its Affiliates designated by Landlord shall be included as
an additional insured under the coverage specified in Sections 10.1 and 10.2
hereof. The insurance provided in this Section is primary and any other
insurance maintained by such additional insured is non-contributing with the
insurance provided in this Section with respect to all claims or liabilities
arising out of or resulting from acts or omissions by or on behalf of the named
insured. Each of the applicable insurance policies shall be issued by such
companies authorized to do business in the Commonwealth of Massachusetts. As
evidence of the insurance coverage required pursuant to this Section, Landlord
will accept certificates issued by Tenant’s insurance carrier, acceptable to
Landlord, showing such policies are in full force and effect for the specified
period, but Landlord has the right to review certified policies as reasonably
necessary. Such evidence shall be delivered to Landlord promptly upon execution
of this Agreement. Each policy and certificate shall be subject to Landlord’s
reasonable approval and shall provide that such policy shall not be subject to
material alteration to the detriment of Landlord or Tenant or cancellation
without thirty (30) calendar days’ notice in writing to be delivered by
certified mail to Landlord. Should any such policy of insurance expire or be
canceled before the expiration of this Agreement and Tenant fails to immediately
replace such other insurance as specified, Landlord reserves the right, but
shall have no obligation, to procure such insurance at Tenant’s sole cost and
expense.

 

In addition to the insurance required to be maintained by Tenant pursuant to
this Section 10, Tenant shall be responsible for requiring all of the
contractors and subcontractors doing construction work relating to the
Development to purchase and maintain such insurance in conformance to the
requirements set forth on Exhibit D attached hereto and incorporated herein by
reference. Tenant shall also allow Landlord to inspect such evidence of
insurance as Tenant obtains it from such contractors and subcontractors.

 

11.         Arbitration Procedure. In the event there is a dispute with respect
to Landlord’s obligation to fund any Construction Payment to Tenant pursuant to
Section 6.2, such dispute shall be resolved in accordance with this Section 11.
For the avoidance of doubt, neither party shall be relieved of its obligations
under this Agreement or the Lease during the pendency of any arbitration
proceeding conducted pursuant to this Section.

 

14

 

 

11.1         Initial Meeting. If there is a claim, dispute, or other matter in
question between Landlord and Tenant arising out of, or relating to, Landlord’s
obligation to make a Construction Payment to Tenant under this Agreement (each,
a “Disbursement Claim”), either party may give the other party written notice
thereof and representatives of the parties (with or without accompanying legal
counsel) shall meet in person or via telephone conference (an “Initial Meeting”)
at a mutually agreed upon date and time (and location, if in person) within two
(2) business days after the date of such notice. Each party’s representative
attending the Initial Meeting shall have plenary authority to resolve the
Disbursement Claim and shall attempt in good faith to resolve the Disbursement
Claim in a mutually agreed upon manner at the Initial Meeting. If such Initial
Meeting does not result in a mutually agreed upon resolution of the Disbursement
Claim, then the parties’ only options shall be to either (i) waive the
applicable Disbursement Claim, or (ii) pursue binding arbitration of the
Disbursement Claim, as provided below. If a party does not initiate the binding
arbitration procedure as provided for below, then such party shall be deemed to
have waived the applicable Disbursement Claim (subject, however, to a party’s
right to assert any appropriate counterclaims in the arbitration procedure if
the other party does in fact commence the binding arbitration procedure as
provided below).

 

11.2         Notice of Demand. No later than three (3) business days after the
Initial Meeting, the complaining party may file a notice of demand for
arbitration (the “Notice of Demand”) with the Regional Office of the American
Arbitration Association (the “AAA”) nearest to the location of the Property and
simultaneously give notice of such filing with a copy of the Notice of Demand to
the other party. The Notice of Demand shall set forth the nature of the
Disbursement Claim including the relief sought and the amount at issue.

 

11.3         Arbitrators. The parties shall use a panel of three (3) arbitrators
to resolve the Disbursement Claim (the “Panel”). All arbitrators shall (A) be
certified by the AAA, (B) have at least ten (10) years of experience in
construction arbitration, (C) be independent and unrelated in business or
otherwise to the parties, and (D) have demonstrated a continuing commitment to
arbitration education and training.

 

11.4         Selection of Arbitrator(s). The Panel shall consist of one (1)
architect, engineer, licensed attorney, or former judge (the “Architect
Arbitrator”), one (1) general contractor, construction manager, licensed
attorney, or former judge (the “Contractor Arbitrator”), and one (1) licensed
attorney or former judge (the “Attorney Arbitrator”). The Attorney Arbitrator
shall act as the chairperson of the Panel. The parties shall attempt to mutually
agree upon the composition of the entire Panel. If the parties are unable to
agree upon the composition of the entire Panel within three (3) business days
after delivery of the Notice of Demand, the parties shall thereafter have two
(2) business days to propose the arbitrators as follows. Tenant shall select the
Contractor Arbitrator and the Landlord shall select the Architect Arbitrator.
The two party-appointed arbitrators shall select the Attorney Arbitrator as the
third arbitrator within two (2) business days thereafter. If any arbitrators
required to be selected are not selected within the foregoing time periods for
any reason whatsoever, the AAA shall select the applicable arbitrator(s) as soon
as reasonably possible.

 

11.5         Answer / Counterclaims. Within five (5) business days after receipt
of the Notice of Demand, the other party shall deliver to the Panel an answering
statement. If no answering statement is filed within the stated time, the
respondent will be deemed to deny the claims in the Notice of Demand (and shall
be deemed to have waived the right to assert any counterclaims). Failure to file
an answering statement shall not operate to delay the arbitration.

 

11.6         Joinder of Parties. Any arbitration may include by consolidation,
joinder, or otherwise, any person or entity not a party to this Agreement if it
is shown at the time the Notice of Demand is filed that (A) such person or
entity is substantially involved in a common question of fact or law, (B) the
presence of such person or entity is required if complete relief is to be
afforded in the arbitration, and (C) the interest or responsibility of such
person or entity in the matter is substantial; and such person or entity
consents to such consolidation or joinder. All Disbursement Claims alleged
within the same Notice of Demand shall be heard by the same Panel in the same
arbitration.

 

11.7         Location. The arbitration hearing shall take place in the Boston,
MA area at a specific location mutually agreed to by Landlord and Tenant.

 

15

 

 

11.8         Brief. At least five (5) business days before the arbitration
hearing, each party shall prepare and submit to the other party and the
arbitrator(s) a brief or memorandum not to exceed five (5) pages discussing the
issues, facts, applicable law and/or contract provisions and their position on
the applicable Disbursement Claims together with a copy of any documents (or
pertinent part thereof) referenced therein, except that any statutes or judicial
decisions may simply be cited without attaching a copy. Each party’s brief
should also specify any witnesses or documents it wishes to subpoena for the
hearing.

 

11.9         Hearing.

 

(a)          At the hearing, the claimant shall present evidence to support the
applicable Disbursement Claim(s). The respondent shall then present evidence
supporting its defense. Witnesses for each party shall also submit to questions
from the arbitrator and the adverse party. Each party shall have the opportunity
to question and review subpoenaed documents and witnesses based on its brief or
memorandum submitted under Section 11.8, above. The arbitrator has the
discretion to vary this procedure, provided that the parties are treated with
equality and that each party has the right to be heard and is given a fair
opportunity to present its case. Evidence shall be permitted in accordance with
the current AAA Construction Industry Arbitration Rules (the “AAA Rules”).

 

(b)          The arbitrator, exercising his or her discretion, shall conduct the
proceedings with a view toward expediting the resolution of the dispute and may
direct the order of proof, bifurcate proceedings, and direct the parties to
focus their presentations on issues the decision of which could dispose of all
or part of the case.

 

(c)          When deemed appropriate, the arbitrator may also allow for the
presentation of evidence by alternative means including video conferencing,
internet communication, telephonic conferences and means other than an in-person
presentation. Such alternative means must still afford a full opportunity for
all parties to present any evidence that the arbitrator deems material and
relevant to the resolution of the dispute and when involving witnesses, provide
an opportunity for cross-examination.

 

(d)          The parties may mutually agree to waive oral hearings in any case.

 

11.10         Written Opinion. The arbitrators shall render a written reasoned
opinion regarding their decision (the “Final Arbitration Decision”) with respect
to the applicable Disbursement Claims as soon as practicable after conclusion of
the arbitration hearing, but in no event later than five (5) business days after
conclusion of the arbitration hearing. The Final Arbitration Decision shall be
limited to whether or not Landlord breached its obligation to fund any
Construction Payments that are the subject of the Disbursement Claims and any
resulting damages, including reimbursement of attorneys’ fees, awarded by the
arbitrators to the prevailing party; provided that, in rendering such Final
Arbitration Decision, the arbitrators shall take into account the remedies
afforded to each party in the event of a default by the other party under the
Lease so as to avoid either party having the right to recover amounts, directly
or indirectly, in excess of the total damages awarded to such party pursuant to
the Final Arbitration Decision, including, without limitation, any adjustment to
Base Rent (as defined in the Lease) pursuant to Section 5.2.3 of the Lease. Any
such Construction Payment amounts required by be funded by Landlord pursuant to
the Final Arbitration Decision are referred to in the Lease as “Required
Arbitration Construction Payments.” Furthermore, the parties acknowledge and
agree that the Final Arbitration Decision shall not be deemed or construed so as
to imply that Landlord has granted its consent, approval or authorization to the
construction of any Improvements under this Agreement or the Lease or to any
other matters requiring Landlord’s consent.

 

11.11         Fees and Expenses for Arbitration. The arbitrators shall be
authorized and directed to award the substantially prevailing party in the
arbitration with reimbursement of its arbitration and reasonable attorney’s
fees, costs, and expenses. The arbitrators shall select the substantially
prevailing part in their reasonable discretion.

 

11.12         Final and Binding. In accordance with the Federal Arbitration Act,
the agreement to arbitrate in this Section 11 shall be final and incontestably
binding upon the parties, and judgment may be entered in any court having
jurisdiction.

 

16

 

 

11.13         Confidentiality. The parties (including the arbitrators) shall
keep confidential and not disclose to third-parties the existence or outcome of
any arbitration proceedings, except to the extent that disclosure is required by
government authorities or under applicable law, or as necessary to preserve or
pursue a claim for reimbursement, contribution, or indemnity against a
third-party, or to preserve or pursue an insurance claim.

 

12.         Miscellaneous.

 

12.1         Notices. Any notice, request, demand, statement, authorization,
approval, consent or other communication required or permitted under this
Agreement shall be in writing and shall be delivered in accordance with the
notice provisions set forth in Section 31 of the Lease.

 

12.2         Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter covered by this
Agreement. This Agreement supersedes all previous representations, arrangements,
understandings and agreements by and between the Parties and/or their
Affiliates, with respect to the subject matter covered by this Agreement, and
any such representations, arrangements, understandings and agreements (other
than this Agreement) are hereby cancelled and terminated in all respects. This
Agreement may not be amended, changed or modified except by a writing duly
executed by both of the Parties hereto.

 

12.3         Severability. If any provision of this Agreement, or any portion of
any such provision, is held to be unenforceable or invalid, the remaining
provisions and portions shall nevertheless be carried into effect.

 

12.4         Remedies. All rights and remedies of the Parties are separate and
cumulative, and no one of them, whether exercised or not, shall be deemed to be
to the exclusion of or to limit or prejudice any other legal or equitable rights
or remedies which the Parties may have. The Parties shall not be deemed to waive
any of their rights or remedies under this Agreement or otherwise unless such
waiver is in writing and signed by the party to be bound. No delay or omission
on the part of either party in exercising any right or remedy shall operate as a
waiver of such right or remedy or any other right or remedy. A waiver on any one
occasion shall not be construed as a bar to a waiver of any right or remedy on
any future occasion.

 

12.5         Headings. The headings contained in this Agreement are for
convenience only and are not a part of this Agreement, and do not in any way
interpret, limit or amplify the scope, extent or intent of this Agreement, or
any of the provisions of this Agreement.

 

12.6         Assignment and Binding Effect. Neither Party may assign its rights
or obligations under this Agreement, in whole or in part, without the written
consent of the other Party. This Agreement shall be binding upon and inure to
the benefit of Landlord and Tenant and, subject to the foregoing limitations,
their respective successors and assigns.

 

12.7         Incorporated by Reference. The Exhibits referred to in and attached
to this Agreement are incorporated herein by reference.

 

12.8         Survival. Each provision of this Agreement which establishes rights
and/or obligations which are intended to be enforceable after termination of
this Agreement (including, without limitation, Sections 9.4 and 9.6) shall
survive the termination of this Agreement and shall be binding upon the Parties
for such period of time as may reasonably be required to give full effect to the
intended application thereof.

 

12.9         Capacity to Sign. All of the parties covenant that they possess all
necessary capacity and authority to sign and enter into this Agreement. All
individuals signing this Agreement for a party that is a corporation, a limited
liability company, a partnership or other legal entity, covenant that they have
the necessary capacity, authority and power to act on behalf of, sign for and
bind the respective entity on whose behalf they are signing.

 

12.10         Attorneys’ Fees. In the event any action is initiated for any
breach or default in any of the terms or conditions of this Agreement, then the
party in whose favor judgment shall be entered shall be entitled to have and
recover from the non-prevailing party all costs and expenses (including
attorneys’ fees) incurred in such action and any appeal therefrom.

 

17

 

 

12.11         Governing Law and Adjudication. This Agreement shall be governed
by and interpreted in accordance with the laws (other than that body of law
relating to conflicts of law) of the Commonwealth of Massachusetts.

 

12.12         Further Assurances. Landlord and Tenant shall reasonably cooperate
and execute such other documents and instruments reasonably requested by the
other Party to more clearly evidence or carry out the provisions of this
Agreement. Each Party shall cooperate with the other as reasonably appropriate
to facilitate performance by the other Party of its obligations under this
Agreement.

 

12.13         Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same agreement.

 

12.14         Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF LANDLORD AND TENANT HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY
CLAIM, COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR
IN ANY WAY PERTAINING OR RELATING TO THIS CONTRACT OR IN ANY WAY CONNECTED WITH
OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS OF THE PARTIES HERETO
WITH RESPECT TO THIS CONTRACT OR IN CONNECTION WITH THE TRANSACTIONS RELATED
HERETO OR CONTEMPLATED HEREBY OR THE EXERCISE OF ANY PARTY’S RIGHTS AND REMEDIES
HEREUNDER, IN ALL OF THE FOREGOING CASES WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. EACH OF LANDLORD
AND TENANT MAY FILE A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF
THE KNOWING, VOLUNTARY AND BARGAINED AGREEMENT OF THE OTHER PARTY TO WAIVE ITS
RIGHT TO TRIAL BY JURY, AND THAT, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
DISPUTE OR CONTROVERSY WHATSOEVER BETWEEN LANDLORD AND TENANT SHALL INSTEAD BE
TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

12.15         Venue. EACH PARTY IRREVOCABLY CONSENTS TO THE JURISDICTION OF THE
STATE COURTS SITUATED IN OR HAVING JURISDICTION OVER BOSTON, MASSACHUSETTS IN
ANY ACTION THAT MAY BE BROUGHT FOR THE ENFORCEMENT OF THIS AGREEMENT (WITH THE
EXPRESS AGREEMENT THAT NO ACTION MAY BE BROUGHT IN FEDERAL COURT RELATING IN ANY
WAY TO THIS AGREEMENT).

 

[Signature Page Follows]

 

18

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

  LANDLORD:       IIP-MA 1 LLC, a Delaware limited liability company       By:
/s/ Catherine Hastings   Name: Catherine Hastings   Title: Chief Financial
Officer, Chief Accounting Officer and Treasurer       TENANT:       PHARMACANNIS
MASSACHUSETTS INC., a Massachusetts corporation       By: /s/ Teddy Scott  
Name: Teddy Scott   Title: CEO

 

The undersigned hereby executes this agreement to guaranty the payment
obligations of the Landlord under this Agreement.

 

  PARENT COMPANY:       IIP OPERATING PARTNERSHIP, LP       By:  /s/ Catherine
Hastings   Name: Catherine Hastings   Title: Chief Financial Officer, Chief
Accounting Officer and Treasurer

 

[Signature Page to Development Agreement]

 

19

 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF LAND

 

A certain parcel of land located in Holliston, MA on Hopping Brook Road,
Middlesex County, Massachusetts, and shown as Lot #1 on a plan entitled "Plan of
Land in Holliston, Massachusetts, prepared for New Hopping Brook Trust,"
prepared by Engineering Design Consultants, Inc., dated November 27, 2017, and
recorded in the Middlesex South Registry of Deeds as Plan No. 96 of 2018 (the
"ANR Plan").

 

 

  

 

A-1

 

 

EXHIBIT B

 

DEPICTION OF IMPROVEMENTS

 

 

[b_001.jpg]

 



B-1

 

[b_002.jpg] 

 



B-2

 

 

[b_003.jpg] 

 

B-3

 

 

[b_004.jpg] 

 

B-4

 

 

[b_005.jpg] 

 

B-5

 

 

[b_006.jpg] 

 

B-6

 

 

[b_007.jpg] 

 

B-7

 

 

[b_008.jpg] 

 

B-8

 

 

[b_009.jpg] 

 

B-9

 

 

[b_010.jpg] 

 

B-10

 

 

[b_011.jpg] 

 

B-11

 

 

[b_012.jpg] 

 

B-12

 

 

[b_013.jpg] 

 

B-13

 

 

[b_014.jpg] 

 

B-14

 

 

[b_015.jpg] 

 

 

B-15

 

 

EXHIBIT C

 

DEVELOPMENT PLAN AND BUDGET

 



Total Budget: $16,387,962

 

Greenhouse - $5,651,462, pursuant to the specifications included in the proposal
dated February 23, 2018 (Proposal Number 1810002 revision 04), which proposal is
incorporated by reference herein.

 

Industrial building: $10,736,500, in accordance with the budget set forth below:

 

 

 

 

Description

 

Quantity

 

Totals

  SUMMARY     00 GENERAL REQUIREMENTS   278,500 01 GENERAL CONDITIONS   350,776
03 CONCRETE   1,668,961 04 MASONRY   66,280 05 METALS   389,457 06 WOOD,
PLASTICS, COMPOSITES   82,796 07 THERMAL, MOISTURE PROTECTION   403,688 08
OPENINGS   273,300 09 FINISHES   814,235 10 SPECIALTIES   40,600 11 EQUIPMENT  
5,000 21 FIRE SUPPRESSION   329,183 22 PLUMBING   542,998 23 HVAC   626,966 26
ELECTRICAL   1,407,965 28 ELECTRONIC SAFETY, SECURITY   826,864 31 EARTHWORK  
831,739 32 SITE IMPROVEMENTS   569,609 33 SITE UTILITIES   527,000   SUB-TOTALS
  10,035,916   O&P based on $8.5M   325,000   Add'l O&P 5.00% 62,870   TOTAL O&P
  387,870   CONSTRUCTION SUBTOTALS   10,423,786   Construction Contingency 3.00%
312,714   CONSTRUCTION TOTALS   10,736,500

 



 

C-1

 

 

EXHIBIT D

 

INSURANCE SCHEDULE

 

Tenant shall be responsible for requiring all of Tenant contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any work performed in connection with the Development, whether such work is
completed by Tenant or by any contractors or by any person directly or
indirectly employed by Tenant or by any person for whose acts Tenant or any
contractors may be liable:

 

1.          Claims under workers’ compensation, disability benefit and other
similar employee benefit acts which are applicable to the work to be performed.

 

2.          Claims for damages because of bodily injury, occupational sickness
or disease, or death of employees under any applicable employer’s liability law.

 

3.          Claims for damages because of bodily injury, or death of any person
other than Tenant’s employees or any contractors’ employees.

 

4.          Claims for damages insured by usual personal injury liability
coverage which are sustained (a) by any person as a result of an offense
directly or indirectly related to the employment of such person by Tenant or any
contractors or (b) by any other person.

 

5.          Claims for damages, other than for the work itself, because of
injury to or destruction of tangible property, including loss of use therefrom.

 

6.          Claims for damages because of bodily injury or death of any person
or property damage arising out of the ownership, maintenance or use of any motor
vehicle.

 

Each contractor’s Commercial General, Automobile, Employers and Umbrella
Liability Insurance shall be written for not less than limits of liability as
follows:

 

a.           Commercial General Liability:

Bodily Injury and Property Damage

 

Commercially reasonable amounts, but in any event no less than $1,000,000 per
occurrence and $2,000,000 general aggregate, with $2,000,000 products and
completed operations aggregate.

b.           Commercial Automobile Liability:

Bodily Injury and Property Damage

$1,000,000 per accident

c.           Employer’s Liability:

Each Accident

Disease – Policy Limit

Disease – Each Employee

 

$500,000

$500,000

$500,000

d.           Umbrella Liability:

Bodily Injury and Property Damage

Commercially reasonable amounts (excess of coverages a, b and c above), but in
any event no less than $5,000,000 per occurrence / aggregate.

 

All subcontractors shall carry the same coverages and limits as specified above,
unless different limits are reasonably approved by Landlord. The foregoing
policies shall contain a provision that coverages afforded under the policies
shall not be canceled or not renewed until at least thirty (30) days’ prior
written notice has been given to Landlord. Certificates of insurance including
required endorsements showing such coverages to be in force shall be filed with
Landlord prior to the commencement of any work by such contractor or
subcontractor and prior to each renewal. Coverage for completed operations must
be maintained for the lesser of ten (10) years and the applicable statue of
repose following completion of the Improvements, and certificates evidencing
this coverage must be provided to Landlord. The minimum A.M. Best’s rating of
each insurer shall be A- VII. Landlord shall be named as an additional insured
under each contractor’s Commercial General Liability, Commercial Automobile
Liability and Umbrella Liability Insurance policies as respects liability
arising from work or operations performed, or ownership, maintenance or use of
autos, by or on behalf of such contractor. Each contractor and its insurers
shall provide waivers of subrogation with respect to any claims covered or that
should have been covered by valid and collectible insurance, including any
deductibles or self-insurance maintained thereunder.

 

D-1

 

